Exhibit 10.2

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO

TERM LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO 1 TO TERM LOAN AND SECURITY AGREEMENT (this “Amendment”) is
dated as of March 25, 2019 by and among SUMMER INFANT, INC. and SUMMER INFANT
(USA), INC., as “Borrowers” (“Borrowers”), the guarantors from time to time
party to the Loan Agreement referenced below (“Guarantors”, and together with
Borrowers, “Obligors”), certain financial institutions from time to time party
to the Loan Agreement referenced below (“Lenders”), and PATHLIGHT CAPITAL LLC,
in its capacity as “Agent” for the Lenders under the Loan Agreement referenced
below (“Agent”).

 

WHEREAS, reference is made to that certain Term Loan and Security Agreement
dated as of June 28, 2018 by and among Borrowers, Guarantors, Lenders and Agent
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”);

 

WHEREAS, Borrowers have requested that Agent and Lenders amend certain
provisions of the Loan Agreement and provide certain other accommodations to
Borrowers; and

 

WHEREAS, Agent and Lenders are willing to amend certain provisions of the Loan
Agreement and provide certain other accommodations to Borrowers, all as more
fully described herein.

 

NOW, THEREFORE, for and in consideration of the premises and mutual agreements
and covenants herein contained and for the purposes of setting forth the terms
and conditions of this Amendment, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be bound, hereby agree as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
used herein which are defined in the Loan Agreement have the same meanings
herein as therein, except to the extent such terms are amended hereby.

 

2.                                      Acknowledgements and Stipulations. In
order to induce the Agent and Lenders to enter into this Amendment, each Obligor
acknowledges, stipulates and agrees that:

 

a)                                     Recitals True and Correct.  Each of the
Recitals contained at the beginning of this Amendment is true and correct;

 

b)                                     Obligations Outstanding.  Borrowers
hereby acknowledge and agree that, in accordance with the terms and conditions
of the Loan Documents, each Borrower is liable to Agent and Lenders for all of
the Obligations, including, without limitation, (a) for all principal and
accrued interest owed under the Loan Documents, whether now due or hereafter
accruing; and (b) for all fees, and all Extraordinary Expenses (including
reasonable attorneys’ fees and expenses) heretofore or hereafter incurred by
Agent and/or any Lender in connection with the protection, preservation, and
enforcement by Agent and Lenders of its/their rights and remedies under the Loan
Documents and/or this Amendment, including, without limitation, the negotiation
and preparation of this Amendment, and any of the other documents, instruments
or agreements executed in connection therewith.  As of the close of business on
March 21, 2019, the aggregate principal balance of the Term Loan is
$17,062,500.00, exclusive of accrued and accruing interest, costs and attorneys’
fees and other Credit Party Expenses chargeable to Obligors under the Loan
Documents;

 

c)                                      No Defense or Counterclaim.  All of the
Loans and other Obligations are not subject to any defense, deduction, offset or
counterclaim by Obligors to Lenders (and, to the extent

 

--------------------------------------------------------------------------------



 

any Obligor had any such defense, deduction, offset or counterclaim on the date
hereof, the same is hereby waived by each such Obligor in accordance with
Section 7 below);

 

d)                                     Loan Documents Binding and Enforceable. 
The Loan Documents executed by Obligors are legal, valid and binding obligations
enforceable against each Obligor in accordance with their respective terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally;

 

e)                                      Liens Valid.  The liens granted by
Obligors to the Agent, for the benefit of itself and the Lenders, in the
Collateral are valid and duly perfected, first-priority liens, subject only to
any Permitted Encumbrances;

 

f)                                       Security Interest Ratification.  Each
Obligor hereby ratifies, confirms and reaffirms that all Security Interests and
Liens granted pursuant to the Loan Documents secure and shall continue to secure
the payment and performance of all of the Obligations and liabilities pursuant
to the Loan Documents, whether now existing or hereafter arising; and

 

g)                                      Legal Counsel.  Prior to executing this
Amendment, Borrowers consulted with and had the benefit of advice of legal
counsel of its/their own selection and has relied upon the advice of such
counsel, and in no part upon the representation of the Lender, or any counsel to
the Lender, concerning the legal effects of this Amendment or any provision
hereof.

 

3.                                      Waiver/Deferral.  Borrowers have
requested that Agent and Lenders agree to defer any calculation and/or
implementation of the IP Advance Rate Reduction Amount, if any, until Borrowers’
delivery to Agent of the monthly financial statements required under
Section 10.1.2(c) for the September 2019 Fiscal Month (rather than upon
Borrowers’ monthly financial statements for the September 2018 Fiscal Month
period).  Agent and Lenders have agreed to make the requested accommodation;
however, each Borrower hereby acknowledges and agrees that except as
specifically provided herein, nothing in this Section or anywhere in this
Amendment shall be deemed or otherwise construed as a waiver by the Agent or any
Lender of any of its/their rights and remedies pursuant to the Loan Agreement
and/or any Loan Document(s), and/or with respect to any Default or Event of
Default thereunder.

 

4.                                      Amendments to the Loan Agreement. 
Section 1.1 of the Loan Agreement is hereby amended as follows:

 

(a)                                 The definition of “Availability” is hereby
amended and restated as follows:

 

““Availability” shall have the meaning ascribed to such term in the Revolver
Loan Agreement.”

 

(b)                                 The definition of “Capital Lease” is hereby
amended and restated as follows:

 

““Capital Lease: any lease of property by an Obligor or any of its Subsidiaries
which, in accordance with GAAP, should be reflected as a capital lease on the
consolidated balance sheet of the Obligors and their Subsidiaries; provided
that, notwithstanding the foregoing, (i) in no event shall any lease that would
have been categorized as an operating lease as determined in accordance with
GAAP prior to giving effect to the Accounting Standards Codification Topic 842,
Leases, or any other changes in GAAP subsequent to the Restatement Date, be
considered a “Capital Lease” for purposes of this Agreement and (ii) the Lease
dated

 

2

--------------------------------------------------------------------------------



 

March 24, 2009 between Faith Realty II, LLC and SI USA shall not constitute a
“Capital Lease” for purposes of this Agreement.”

 

(c)                                  The definition of “EBITDA” is hereby
amended by amending and restating clause (b)(xv) as follows:

 

“(xv) earn-out and severance payments; provided that the sum of the aggregate
amounts added back pursuant to clauses (b)(xii), (b)(xiii), (b)(xiv) and
(b)(x) shall not exceed (A) $1,480,000 in the aggregate for any period of twelve
consecutive months ending on or prior to April 30, 2020 (of which not more than
$480,000 shall be attributable to severance payments and related expenses
anticipated to be incurred between February 1, 2019 and April 30, 2019), and
(B) $1,000,000 in the aggregate for any period of twelve consecutive months
ending on or after May 31, 2020;”

 

(d)                                 The definition of “Eligible Account” is
hereby amended by amending and restating clause (f) as follows:

 

“(f) with respect to any Account owing by the Target Companies, when aggregated
with other Accounts owing by the Target Companies, it exceeds 35%, provided,
however, that, if at any time, the corporate credit rating of Target Corporation
falls below “A” (by S&P), “A-” (by Fitch) or “A2” (by Moody’s), Agent shall have
the right, in its sole discretion, to decrease such maximum percentage (provided
further, that only the amount of Accounts in excess of the percentage set forth
in this clause (f) (or such lower percentage as shall be specified by Agent in
accordance with the foregoing proviso) shall be deemed ineligible under this
clause (f));”

 

(e)                                  The definition of “Fee Letter” is hereby
amended and restated as follows:

 

““Fee Letter” that certain fee letter dated as of May 25, 2018 among Agent and
Company, as amended and restated by that certain Amended Fee Letter dated
March 25, 2019.”

 

(f)                                   The definition of “IP Advance Rate
Reduction Amount” is hereby amended and restated as follows:

 

““IP Advance Rate Reduction Amount:  means, as of each applicable date of
determination, if EBITDA for the immediately preceding twelve Fiscal Months
(such calculation commencing with the Borrowers’ delivery to Agent of the
monthly financial statements required under Section 10.1.2(c) for the
September 2019 Fiscal Month, and as of each applicable date of determination
thereafter) is less than (x) $7,500,000 or (y) $9,000,000 commencing with the
delivery of the monthly financials for the December 2019 Fiscal Month and
thereafter, the IP Advance Rate will reduce by 10.0 percentage points from the
then applicable IP Advance Rate; provided, that if after an IP Advance Rate
Reduction Amount is implemented EBITDA is greater than $9,000,000 for two
(2) consecutive measurement periods, the IP Advance Rate will increase by 10.0
percentage points from the then applicable IP Advance Rate for such time

 

3

--------------------------------------------------------------------------------



 

as trailing twelve month EBITDA is greater than $9,000,000; provided, further,
that in the event the IP Advance Rate is increased in accordance with the
immediately preceding clause following a prior reduction thereof as provided
herein, the IP Advance Rate may be further reduced if at any subsequent
measurement date trailing twelve month EBITDA is determined to be less than
$9,000,000; provided, further, that in no event shall the IP Advance Rate be
greater than 60%.”

 

(g)                                  The definition of “Revolver Borrowing Base”
is hereby amended and restated as follows:

 

““Revolver Borrowing Base: the “Revolver Borrowing Base” as such term is defined
in the Revolver Loan Agreement or any equivalent term used to describe the
obligations arising thereunder and in connection therewith, as amended by that
certain First Amendment to Second Amended and Restated Loan Agreement, dated
March 25, 2019, between and among the Revolver Lenders, Revolver Agent, and
Borrowers.”

 

5.                                      Amended Prepayment Premium. 
Contemporaneous with the execution and delivery of this Amendment, Borrowers and
Term Agent shall enter into and deliver an amendment to the Fee Letter (“Amended
Fee Letter”), which Amended Fee Letter shall be in the form annexed hereto as
Exhibit A and incorporated herein.

 

6.                                      Consent to Revolver Loan Agreement
Amendment.  Agent and Lenders hereby consent to the execution and delivery of
that certain First Amendment to Second Amended and Restated Loan and Security
Agreement dated as of March 25, 2019 by and among Borrowers, the guarantors and
lenders party thereto, and the Revolver Agent (the “Revolver Loan Agreement
Amendment”), and the amendments to the Revolver Loan Agreement set forth
therein, which Revolver Loan Agreement Amendment shall be in the form annexed
hereto as Exhibit B and incorporated herein.  The consent of the Agent and
Lenders to the Revolver Loan Agreement Amendment shall also constitute requisite
consent under Section 5.2(b) of the Intercreditor Agreement, to the amendments
to the Revolver Loan Agreement described in the Revolver Loan Agreement
Amendment.

 

7.                                      No Default; Representations and
Warranties, Etc.  Obligors hereby represent, warrant and confirm that: (a) after
giving effect to this Amendment, all representations and warranties of Obligors
in the Loan Agreement and the other Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the date hereof as if made on such date (except to the
extent that such representations and warranties expressly relate to or are
stated to have been made as of an earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date); (b) after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing; and (c) the execution, delivery
and performance by Obligors of this Amendment and all other documents,
instruments and agreements executed and delivered in connection herewith or
therewith (i) have been duly authorized by all necessary action on the part of
Obligors (including any necessary shareholder consents or approvals), (ii) do
not violate, conflict with or result in a default under and will not violate or
conflict with or result in a default under any applicable law or regulation, any
term or provision of the organizational documents of any Obligor or any term or
provision of any material indenture, agreement or other instrument binding on
any Obligor or any of its assets, and (iii) do not require the consent of any
Person which has not been obtained.

 

8.                                      Ratification and Confirmation.  Obligors
hereby ratify and confirm all of the terms and provisions of the Loan Agreement
and the other Loan Documents and agree that all of such terms and

 

4

--------------------------------------------------------------------------------



 

provisions, as amended hereby, remain in full force and effect.  Without
limiting the generality of the foregoing, Obligors hereby acknowledge and
confirm that all of the “Obligations” under and as defined in the Loan Agreement
are valid and enforceable and are secured by and entitled to the benefits of the
Loan Agreement and the other Loan Documents, and Obligors hereby ratify and
confirm the grant of the liens and security interests in the Collateral in favor
of Agent, for the benefit of itself and Lenders, pursuant to the Loan Agreement
and the other Loan Documents, as security for the Obligations.

 

9.                                      Waiver; Release.  To induce Agent and
Lenders to enter into this Amendment, including providing the waivers provided
for herein, and for other good and valuable consideration, each Borrower hereby
forever waives, relieves, releases, and forever discharges Agent and each
Lender, together with its respective present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims, or by reason of any matter, cause or anything
whatsoever existing or arising from the beginning of time through and including
the date of execution of this Amendment relating to or arising out of the Loan
Agreement and any of the Loan Documents or otherwise, including, without
limitation, any actual or alleged act or omission of or on behalf of Agent
and/or any Lender with respect to the Loan Documents and any security interest,
Liens or Collateral in connection therewith, or the enforcement of any of Agent
and/or Lenders’ rights or remedies thereunder (collectively “Released Claims”).
Without limiting the foregoing, the Released Claims shall include any and all
liabilities or claims arising out of or in any manner whatsoever connected with
or related to the Loan Agreement and the other Loan Documents, this Amendment,
the Recitals hereto, any instruments, agreements or documents executed in
connection with any of the foregoing, and/or the origination, negotiation,
administration, servicing and/or enforcement of any of the foregoing.

 

a)                                     By entering into this release, each
Borrower recognizes that no facts or representations are ever absolutely certain
and it may hereafter discover facts in addition to or different from those which
it presently knows or believes to be true, but that it is the intention of each
Borrower hereby to fully, finally and forever settle and release all matters,
disputes and differences, known or unknown, suspected or unsuspected;
accordingly, if any Borrower should subsequently discover that any fact that it
relied upon in entering into this release was untrue, or that any understanding
of the facts was incorrect, no Borrower shall be entitled to set aside this
release by reason thereof, regardless of any claim of mistake of fact or law or
any other circumstances whatsoever.  Each Borrower acknowledges that it is not
relying upon and has not relied upon any representation or statement made by
Agent or any Lender with respect to the facts underlying this release or with
regard to any of such party’s rights or asserted rights.

 

b)                                     This release may be pleaded as a full and
complete defense and/or as a cross-complaint or counterclaim against any action,
suit, or other proceeding that may be instituted, prosecuted or attempted in
breach of this release.  Each Borrower acknowledges that the
release(s) contained herein constitute(s) a material inducement to Agent and
Lenders to enter into this Amendment, and that Agent and Lenders would not have
done so but for Agent’s and Lenders’ expectation that such release(s) is valid
and enforceable in all events.

 

c)                                      Each Borrower hereby represents and
warrants to Agent and Lenders, and Agent and Lenders are relying thereon, as
follows:

 

i.                                Except as expressly stated in this Amendment,
neither Agent nor any Lender nor any other agent, employee or representative of
Agent and/or any Lender, has

 

5

--------------------------------------------------------------------------------



 

made any statement or representation to any Borrower regarding any fact relied
upon by such Borrower in entering into this Amendment;

 

ii.                             Each Borrower has made such investigation of the
facts pertaining to this Amendment and all of the matters appertaining thereto,
as it deems necessary;

 

iii.                          The terms of this Amendment are contractual and
not a mere recital; and

 

iv.                         This Amendment has been carefully read by each
Borrower, the contents hereof are known and understood by each such Borrower,
and this Amendment is signed freely, and without duress, by any Borrower.

 

d)                                     Each Borrower further represents and
warrants that it is the sole and lawful owner of all right, title and interest
in and to every claim and every other matter which it releases herein, and that
it has not heretofore assigned or transferred, or purported to assign or
transfer, to any person, firm or entity any claims or other matters herein
released.  Each Borrower shall indemnify Agent and each Lender, and defend and
hold it/them harmless from and against all claims based upon or arising in
connection with prior assignments or purported assignments or transfers of any
claims or matters released herein.

 

10.                               Amendment Fee.  For the accommodations
reflected in this Amendment, Borrowers shall pay to Agent, for the ratable
benefit of itself and the Lenders, a one-time amendment fee in an amount equal
to 1.5% of the aggregate amount of the Term Loan (the “Amendment Fee”).  Such
Amendment Fee shall be fully earned on the date hereof and payable by Borrowers
(a) fifty percent (50%) upon the execution and delivery of this Amendment and
(b) fifty percent (50%) on September 30, 2019.  The Amendment Fee is in addition
to any other fee set forth in the Loan Documents and shall not be refundable or
subject to setoff for any reason whatsoever.

 

11.                               Expenses of Lender.  Borrowers agree to pay,
on demand, all reasonable costs and expenses incurred by Lender in connection
with the preparation, negotiation and execution of this Amendment and any other
Loan Documents executed pursuant hereto and any and all agreements, amendments,
modifications, and supplements to the Loan Agreement, including, without
limitation, the reasonable fees of Agent’s and Lender’s legal counsel and any
taxes or expenses associated with or incurred in connection with any instrument
or agreement referred to herein or contemplated hereby. Each Borrower
acknowledges that Agent and Lenders may charge any and all such reasonable fees,
costs and expenses to Borrowers’ Loan Account in accordance with the Loan
Agreement, and Agent and Lenders agree to promptly provide all invoices to
Borrowers related to such fees, costs and expenses after charging the Loan
Account therefor.

 

12.                               Conditions to Effectiveness of Amendment. 
This Amendment shall become effective as of the date when, and only when, each
of the following conditions precedent shall have been satisfied or waived in
writing by Agent (such date being defined as the “Effective Date”):

 

(a)                                 Agent shall have received counterparts to
this Amendment, duly executed by Agent, Lenders constituting “Required Lenders”,
and Obligors;

 

(b)                                 Agent shall have received a true and
complete copy of the fully executed Revolver Loan Agreement Amendment;

 

(c)                                  Agent shall have received a true and
complete copy of the fully executed Amended Fee Letter; and

 

6

--------------------------------------------------------------------------------



 

(d)                                 Borrowers shall have paid Agent, for the
ratable benefit of itself and the Lenders, the Amendment Fee.

 

13.                               Reservation of Rights.  This Amendment shall
be limited precisely as written and, except as expressly set forth herein,
neither the fact of Agent and Lenders’ agreement to enter into this Amendment
nor any other term or provisions herein shall, or shall be deemed or construed
to, (i) be a consent to any forbearance, waiver, amendment or modification of
any term, provision or condition of the Loan Documents, (ii) affect, impair,
operate as a waiver of, or prejudice any right, power or remedy which Agent and
Lenders may now or hereafter have pursuant to the Loan Documents or any other
document, agreement, security agreement or instrument executed in connection
with or related to the Loan Documents, or at law or in equity or by statute
including, without limitation, with regard to any existing or hereafter arising
Event of Default, (iii) impose upon Agent or any Lender any obligation, express
or implied, to consent to any amendment or further modification of the Loan
Documents, or (iv) be a consent to any waiver of any existing Event of Default. 
Agent and Lenders hereby expressly reserve all rights, powers and remedies
specifically given to it under the Loan Documents or now or hereafter existing
at law, in equity or by statute.

 

14.                               Miscellaneous.

 

a)                                     Further Assurances.  The Borrowers shall
take such further actions, and execute and deliver to the Agent and Lenders such
additional assignments, agreements, supplements, powers and instruments, as
Agent and/or Lenders may deem necessary or appropriate, wherever required by
law, in order to perfect, preserve and protect the security interest in the
Collateral and the rights and interests granted to the Agent and Lenders under
the Loan Agreement and the other Loan Documents, or to permit the Agent and
Lenders to exercise and enforce their rights, powers and remedies with respect
to any Collateral.  Without limiting the generality of the foregoing, but
subject to applicable law, the Borrowers shall make, execute endorse,
acknowledge, file or refile and/or deliver to Agent from time to time upon
request such lists, descriptions and designations of the Collateral, copies of
warehouse receipts, receipts in the nature of warehouse receipts, bills of
lading, documents of title, vouchers, invoices, schedules confirmatory
assignments, supplements, additional security agreements, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports,
and other assurances or instruments.

 

b)                                     Full Force and Effect; Entire Agreement. 
Except to the extent expressly provided in this Amendment, the terms and
conditions of the Loan Agreement and each other Loan Document shall remain in
full force and effect.  This Amendment, the Loan Agreement and the other Loan
Documents constitute and contain the entire agreement of the parties hereto and
supersede any and all prior agreements, negotiations, correspondence,
understandings and communications between the parties, whether written or oral,
respecting the subject matter hereof.

 

c)                                      Non-Waiver. Except as specifically
provided herein, none of this Amendment or Agent’s and/or any Lender’s continued
making of Term Loans or other extensions of credit at any time extended to
Borrowers in accordance with this Amendment, the Loan Agreement, and the other
Loan Documents shall be deemed a waiver of or consent to any Default or Event of
Default.  Borrowers agree that any such Default and/or Event of Default, if any,
shall not be deemed to have been waived, released or cured by virtue of Term
Loans or other extensions of credit at any time extended to Borrowers, or by
Agent’s and/or any Lender’s agreements provided for herein.  Nothing in this
Amendment shall restrict Agent’s or any Lender’s ability to take or refrain from
taking or exercise any right that may exist under the Loan Documents.

 

d)                                     Counterparts.  This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts taken

 

7

--------------------------------------------------------------------------------



 

together shall constitute but one and the same instrument.  Delivery of an
executed counterparty of a signature page of this Agreement by telecopy or other
electronic means shall be as effective as delivery of a manually executed
counterpart of this Amendment.

 

e)                                      No Third Parties Benefited.  This
Amendment is made and entered into for the sole benefit of the Borrowers, Agent
and the Lenders, and their permitted successors and assigns, and except as
otherwise expressly provided in this Amendment, no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Amendment.

 

f)                                       Governing Law. THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THEREOF (BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

g)                                      Severability.  In case any provision in
or obligation under this Amendment shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

h)                                     Jury Trial Waiver.  BORROWERS, AGENT AND
LENDERS EACH HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES TO THIS AMENDMENT IN RESPECT OF THIS AMENDMENT OR THE OTHER LOAN
DOCUMENTS OR THE RELATED TRANSACTIONS, INCLUDING, WITHOUT LIMITATION, THE
OBLIGATIONS OF BORROWERS, THE COLLATERAL, OR ANY INSTRUMENT OR DOCUMENT
DELIVERED PURSUANT TO THIS AMENDMENT, OR THE VALIDITY,
PROTECTION, INTERPRETATION, ADMINISTRATION, COLLECTION OR ENFORCEMENT OF THIS
AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS, WHETHER NOW EXISTING OR HEREAFTER
ARISING, WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  BORROWERS, GUARANTORS,
AGENT AND LENDERS EACH HEREBY AGREES THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT SUCH
BORROWER PARTY OR LENDER MAY FILE AN ORIGINAL COUNTERPART OF THIS AMENDMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF
THEIR RIGHT TO A TRIAL BY JURY.

 

i)                                         Loan Document.  This Amendment shall
be deemed to be a Loan Document for all purposes.

 

[Remainder of page intentionally left blank]

 

[Signatures begin on the following page]

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

 

BORROWERS:

 

 

 

SUMMER INFANT, INC.

 

 

 

 

 

 

 

By:

/s/ Mark Messner

 

 

Name:

Mark Messner

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

 

 

 

 

By:

/s/ Mark Messner

 

 

Name:

Mark Messner

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

SUMMER INFANT CANADA, LIMITED

 

 

 

 

 

 

 

By:

/s/ Mark Messner

 

 

Name:

Mark Messner

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

SUMMER INFANT EUROPE LIMITED

 

 

 

 

 

 

By:

/s/ Mark Messner

 

 

Name:

Mark Messner

 

 

Title:

Chief Executive Officer

 

[Signature Page to Amendment No. 1 to Term Loan and Security Agreement]

 

--------------------------------------------------------------------------------



 

 

AGENT:

 

 

 

PATHLIGHT CAPITAL LLC, as Agent

 

 

 

 

 

 

 

By

/s/ Katie Hendricks

 

 

Name: Katie Hendricks

 

 

Title: Managing Director

 

 

 

 

 

 

 

LENDERS:

 

 

 

PATHLIGHT CAPITAL LLC, as Lender

 

 

 

 

 

 

 

By

/s/ Katie Hendricks

 

 

Name: Katie Hendricks

 

 

Title: Managing Director

 

[Signature Page to Amendment No. 1 to Term Loan and Security Agreement]

 

--------------------------------------------------------------------------------